TERRY HAMILTON AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment To Employment Agreement ("Amendment") is made this 28th day of
July, 2010, between OPTIMIZERx Corporation, a Nevada corporation, (the
"Company") and Terry Hamilton ("Employee").


WHEREAS, the Company and Employee previously entered into an Employment
Agreement on August 1st, 2008 (The Employment Agreement”);


WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement;


NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the parties hereto hereby agree to amend the Employment Agreement as
follows:


1.  
The following provision is hereby added as Paragraph 21 of the Employment
Agreement:

 
“21.      Non-Competition. The Employee hereby accordingly agrees that, for
the consideration stated herein and other compensation payable to the Employee,
during Employee's employment with the Company and continuing thereafter for a
period of one (1) years, Employee will not:


(a)  
Conduct or engage in (whether as an owner, principal, partner, member, employer,
employee, representative, distributor, officer, director or otherwise) any
business or enterprise (whether or not for profit) which offers or performs
services in direct competition with those services being offered, provided or
contemplated by the Company now or at any time during Employee's employment by
the Company anywhere in United States of America or any other geographic area in
which the Company is now or then conducting business.

 


(b)  
divert, take away, solicit or interfere with, directly or indirectly, any
Company business from any investors, employees, customers, suppliers,
franchisees (current and prospective), trade or other patronage of theCompany.



The parties hereto hereby acknowledge and agree that the restrictions contained
in this Agreement are reasonable and necessary for the purpose of preserving for
the Company,  its business and goodwill and other proprietary rights. It is the
desire and intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement may be sought. Accordingly, to
the extent any provision hereof is deemed unenforceable by limitation thereon,
the parties agree that the same shall, nevertheless, be enforceable to the
fullest extent permissible under the laws and public policies applied in
 
 
 

--------------------------------------------------------------------------------

 
 
such jurisdiction in which enforcement is sought. Furthermore, if any particular
portion of this Agreement be adjudicated as invalid or unenforceable, such
portion shall be deleted and such deletion shall apply only with respect to the
operation of such portion in the particular jurisdiction in which such
adjudication is made. In the event of a breach or threatened breach by the
Employee of the provisions hereof, the Employee acknowledges that the remedy at
law would be inadequate and that the Company shall be entitled to an injunction
restraining Employee h m such breach, in addition to monetary damages and any
other remedy provided by law."


2.           Paragraph 13 of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:


"13.           Severance Pay. If the Employee's employment is terminated at any
time by the Company with or without cause, which termination shall be effective
immediately upon the date of delivery of written notice to Employee (or at such
later date as otherwise specified in such notice), the Company shall continue to
pay to the Employee, asseverance pay, the monthly portion of the Employee's
annual base salary for a period of twelve (12) months following such
termination, subject to the Employee's compliancewith the terms and conditions
of this Agreement."


3.           In all other respects, the remaining terms, covenants, conditions
and provisions of the Employment Agreement shall continue in full force and
effect to the extent provided in the Employment Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



OPTIMIZERx CORPORATION   EMPLOYEE:    
By /s/ H. David Lester  
H. David Lester, 
Chief Executive Officer
 
/s/ Terry Hamilton
Terry Hamilton

 